UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-53744 Single Touch Systems, Inc. (Exact name of small business issuer as specified in its charter) Delaware 13-4122844 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2235 Encinitas Blvd., Suite 210 Encinitas, California 92024 (Address of principal executive offices) (760) 438-0100 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of December 31, 2010: 127,766,551 shares of common stock 1 Table of Contents Single Touch Systems, Inc. Contents Page Number PART I FINANCIAL INFORMATION Item 1 Interim Financial Statements December 31, 2010 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statement of Operations 4 Condensed Consolidated Statement of Cash Flows 5 Notes to the Interim Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 24 Item 4 Controls and Procedures 24 PART II OTHER INFORMATION Item 1 Legal Proceedings 24 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 Defaults Upon Senior Securities 25 Item 4 (Removed and Reserved) 25 Item 5 Other Information 25 Item 6 Exhibits 26 SIGNATURES 30 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1 - Interim Financial Statements December 31, 2010 SINGLE TOUCH SYSTEMS INC. CONDENSED CONSOLIDATED BALANCE SHEETS December 31, September 30, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable - trade Accounts receivable - related party Prepaid expenses - other Total current assets Property and equipment, net Other assets Capitalized software development costs, net Intangible assets: Patents, net Patent applications cost Deposits and other assets Total other assets Total assets $ $ Liabilities and stockholders'equity Current liabilities Accounts payable and accrued expenses $ $ Accrued compensation Accrued compensation - related party - Current obligation on patent acquisitions Convertible debentures - related parties, including accrued interest, net of discounts Total current liabilities Long-term liabilities Obligation on patent acquisitions Total liabilities Stockholders' equity Preferred stock,$.0001 par value; 5,000,000 shares authorized; none outstanding - - Common stock, $.001 par value; 200,000,000 shares authorized; Issued and outstanding: 127,766,551 shares issued and outstanding as of December 31, 2010 and 123,676,892 shares issued and outstanding as of September 30, 2010 Additional paid-in capital Accumulated deficit ) ) Common stock subscriptions receivable ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements 3 Table of Contents SINGLE TOUCH SYSTEMS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended December 31, (Unaudited) (Unaudited) Revenue Wireless applications $ $ Operating Expenses Royalties and application costs Research and development Stock based compensation - non employees - Advisory and consulting services Professional fees Salaries and wages Officers' compensation Travel expenses Rent expense Depreciation and amortization General and administrative Total operating expenses Loss from operations ) ) Other Income (Expenses) Changes in fair value of derivative and warrant liability - ) Loss on settlement of indebtedness ) ) Interest expense ) ) Net (loss) before income taxes ) ) Provision for income taxes ) ) Net income (loss) $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these financial statements 4 Table of Contents SINGLE TOUCH SYSTEMS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended December 31, (Unaudited) (Unaudited) Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Amortization expense - software development costs Amortization expense - patents Loss on settlement of indebtedness Stock based compensation - (Increase) decrease in assets (Increase) decrease in accounts receivable ) (Increase) decrease in employee receivables - (Increase) decrease in prepaid expenses - (Increase) decrease in deposits and other assets ) - Increase (decrease) in liabilities Increase (decrease) in accounts payable ) Increase (decrease) in payroll taxes payable - Increase (decrease) in accrued compensation - ) Increase (decrease) in accrued compensation due related party - Increase (decrease) in accrued expenses ) Increase (decrease) in accrued interest Increase (decrease) in patent obligations - Increase (decrease)in derivative liability - Net cash used in operating activities ) ) Cash Flows from Investing Activities Purchase of property and equipment ) - Purchase of patent and patent applications ) ) Capitalized software development costs ) ) Net cash used in investing activities $ ) $ ) Cash Flows from Financing Activities Proceeds from issuance of common stock $
